Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to as containing subject matter that is allowable once incorporated into its respective independent claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anguiano (U.S. 2020/0053410 A1) and Siddiq (U.S. Pub. No. 2019/0289367 A1).

As per claim 1 Anguiano disclosed a media player device, comprising:
a video output interface configured to present via a display device a video component of audio/video content played by the media player device (paragraph.27) {Set top box connected to display device playing media};
an audio output interface configured to present via one or more audio transducers an audio component of audio/video content played by the media player device (paragraph.54); a portable device monitoring subsystem (paragraph.123) {portable device} configured to identify portable devices that are physically proximate to the media player device (paragraph.100) {Proximity and location of the device within the operating environment}. However, Anguiano did not explicitly disclose a portable device control subsystem configured to determine, for at least one of the portable devices identified by the portable device monitoring subsystem, that at least a portion of notifications should be suppressed; and a communication interface configured to transmit instructions to selectively suppress notifications on portable devices as determined by the portable device control subsystem.  In the same field of endeavor Siddiq disclosed a portable device control subsystem configured to determine, for at least one of the portable devices identified by the portable device monitoring subsystem (paragraphs. 50 and 78) {Portable media player device that is monitored}, that at least a portion of notifications should be suppressed (paragraph.3) {A device may be configured by a user to be in a do not disturb mode, i.e., a mode of operation that prevents notifications, while the user is watching a movie, in an important meeting, or at dinner with family members}; and a communication interface configured to transmit instructions to selectively suppress notifications on portable devices as determined by the portable device control subsystem (paragraph.123) {Selective suppression and non-suppression of notification(s)}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated a portable device control subsystem configured to determine, for at least one of the portable devices identified by the portable device monitoring subsystem, that at least a portion of notifications should be suppressed; and a communication interface configured to transmit instructions to selectively suppress notifications on portable devices as determined by the portable device control subsystem as disclosed by Siddiq in the media player device disclosed by  Anguiano in order to make the media player more robust, scalable and user friendly.


As per claim 2 Anguiano-Saddiq disclosed the media player device of claim 1 wherein the portable device control subsystem is further configured to determine, for an identified portable device for which suppression instructions have been transmitted by the communications interface, that notification suppression should be ended, and wherein the communication interface is further configured to transmit instructions to selectively end notification suppression on portable devices as determined by the portable device control subsystem (Saddiq, paragraph.123) {Selective suppression and non-suppression of notification(s)}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated portable device control subsystem is further configured to determine, for an identified portable device for which suppression instructions have been transmitted by the communications interface, that notification suppression should be ended, and wherein the communication interface is further configured to transmit instructions to selectively end notification suppression on portable devices as determined by the portable device control subsystem as disclosed by Siddiq in the media player device disclosed by  Anguiano in order to make the media player more robust, scalable and user friendly.

As per claim 3 Anguiano-Saddiq disclosed the media player device of claim 1 wherein the portable device monitoring subsystem is configured to identify portable devices that are physically proximate to the media player device based on comparing GPS location information for each portable device to location information for a room containing the media player (Anguiano, paragraph.100) {GPS coordinates}.

As per claim 4 Anguiano-Saddiq disclosed the media player device of claim 1 wherein the communication interface comprises a wireless communications interface configured to connect to a wireless communication interface of each portable device (Anguiano,  paragraph.126) {Wireless communication aspect}, and wherein the portable device monitoring subsystem is configured to identify portable devices that are physically proximate to the media player device based on analyzing indications of connection strength produced by the media player device wireless communication interface about each portable device to which the media player device wireless communication interface is connected (Anguiano, paragraph.100) {Proximity and location of the device within the operating environment}.

As per claim 5 Anguiano-Saddiq disclosed the media player device of claim 1, further comprising: an image sensor; and an image analysis subsystem, wherein the portable device monitoring subsystem is configured to identify portable devices that are physically proximate to the media player device based at least in part on identification by the image analysis subsystem of a person corresponding to each identified person who is visible in an image captured by the image sensor (Anguiano, Paragraphs.103-106) {Camera sensor capturing image data of the user to determine user’s presence, objects in the environment, user’s characteristics, habits, patterns and ultimately target commercials (Notifications) to the user}.

As per claim 6 Anguiano-Saddiq disclosed the media player device of claim 1, further comprising: an image sensor; and an image analysis subsystem (Anguiano, Paragraphs.103-106) {Camera sensor capturing image data of the user to determine user’s presence, objects in the environment, user’s characteristics, habits, patterns and ultimately target commercials (Notifications) to the user}. However, Anguiano did not explicitly disclose wherein the portable device control subsystem determines that at least a portion of notifications should be suppressed for a distinguished portable device based at least in part on the image analysis subsystem determining that an image captured by the image sensor shows a person associated with the distinguished portable device facing the display device. In the same field of endeavor, Siddiq disclosed wherein the portable device control subsystem determines that at least a portion of notifications should be suppressed for a distinguished portable device (Saddiq, paragraph.123) {Selective suppression and non-suppression of notification(s)} based at least in part on the image analysis subsystem determining that an image captured by the image sensor shows a person associated with the distinguished portable device facing the display device (paragraph.57) {Notification based on GPS location aspect only}. 
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the portable device control subsystem determines that at least a portion of notifications should be suppressed for a distinguished portable device based at least in part on the image analysis subsystem determining that an image captured by the image sensor shows a person associated with the distinguished portable device facing the display device. In the same field of endeavor, wherein the portable device control subsystem determines that at least a portion of notifications should be suppressed for a distinguished portable device based at least in part on the image analysis subsystem determining that an image captured by the image sensor shows a person associated with the distinguished portable device facing the display device as disclosed by Siddiq in the media player device disclosed by  Anguiano in order to make the media player more robust, scalable and user friendly.

As per claim 7 Anguiano-Saddiq disclosed the media player device of claim 1, further comprising: a media player control subsystem, wherein the portable device control subsystem determines that at least a portion of notifications should not be suppressed for a distinguished portable device based at least in part on determining that interactions of a person associated with the distinguished portable device with the media player control subsystem exceed a threshold level (Saddiq, paragraphs. 54 and 123) {Threshold settings for disturbing the user and Selective suppression and non-suppression of notification(s)}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated a media player control subsystem, wherein the portable device control subsystem determines that at least a portion of notifications should not be suppressed for a distinguished portable device based at least in part on determining that interactions of a person associated with the distinguished portable device with the media player control subsystem exceed a threshold level as disclosed by Siddiq in the media player device disclosed by Anguiano in order to make the media player more robust, scalable and user friendly.


As per claim 8 Anguiano-Saddiq disclosed the media player device of claim 1, further comprising: a single connector through which both the video and audio output interfaces connect to the display device and the audio transducers (Anguiano, paragraph.54).

As per claim 9 Anguiano disclosed one or more instances of computer-readable media collectively having contents configured to cause a computing system to perform a method (paragraph.4), the method comprising: for each of a set of one or more portable devices (paragraph,123) {Portable devices}: accessing data characterizing the condition of the portable device (paragraphs.4 and 27) {Set top box connected to display device(s) playing media}; inferring from the accessed data that that the portable device is being carried by a person who is viewing content being played by a media player device (Anguiano, Figure.5, paragraph.99) {A user's personal (e.g., mobile) device may be used to determine when a user is present, for example based on when the device is present. For example, mobile device 533 may be near user 530, and mobile device 535 may be near user 531}. However, Anguiano did not explicitly disclose in response to the inferring, determining whether notifications should be suppressed on the portable device; and if it is determined that notifications should be suppressed on the portable device, causing a wireless communication to be transmitted to the portable device instructing the portable device to suppress notifications. In the same field of endeavor Siddiq disclosed in response to the inferring, determining whether notifications should be suppressed on the portable device (paragraph.3) {A device may be configured by a user to be in a do not disturb mode, i.e., a mode of operation that prevents notifications, while the user is watching a movie, in an important meeting, or at dinner with family members}; and if it is determined that notifications should be suppressed on the portable device, causing a wireless communication to be transmitted to the portable device (paragraph.145) {Wireless aspect} instructing the portable device to suppress notifications (paragraph.123) {Selective suppression and non-suppression of notification(s)}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated in response to the inferring, determining whether notifications should be suppressed on the portable device; and
if it is determined that notifications should be suppressed on the portable device, causing a wireless communication to be transmitted to the portable device instructing the portable device to suppress notifications as disclosed by Siddiq in the method disclosed by Anguiano in order to make the media player more robust, scalable and user friendly.


As per claim 10 Anguiano-Saddiq disclosed the one or more instances of computer-readable media of claim 9, the method further comprising:
for a distinguished one of the portable devices of the set, at a time after a wireless communication is caused to be transmitted (Siddiq, paragraph.17) {Modify the time period for which the do not disturb setting is modified as it relates to the event} to the distinguished portable device instructing the distinguished portable device to suppress notifications (Siddiq, paragraph.123) {Selective suppression and non-suppression of notification(s)}: accessing additional data characterizing the condition of the distinguished portable device; inferring from the accessed additional data inferring from the accessed data that that the portable device is being carried by a person who is no longer viewing content being played by a media player device (paragraphs.16, 138); in response to inferring from the accessed additional data inferring from the accessed data that that the portable device is being carried by a person who is no longer viewing content being played by a media player device, determining that notifications should not be suppressed on the distinguished portable device (Siddiq, paragraphs.16, 138); and in response to determining that notifications should not be suppressed on the distinguished portable device, causing a wireless communication to be transmitted to the distinguished portable device instructing the portable device not to suppress notifications (Siddiq, paragraphs.16, 138) {Allow notification to be presented based on absence of do not disturb mode linked to user’s profile. Control circuitry 604 may retrieve information a user profile that indicates when, for how long, and in what circumstances a user placed devices into do not disturb modes. Based on the correlation, the control circuitry 604 may automatically configure the device to be in a do not disturb mode}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated the above limitation as disclosed by Siddiq in the method disclosed by Anguiano in order to make the media player more robust, scalable and user friendly.

As per claim 11 Anguiano-Saddiq disclosed the one or more instances of computer-readable media of claim 9 wherein the computing system by which the method is performed is a cloud server (Anguiano, paragraph.101).

As per claim 12 Anguiano disclosed the one or more instances of computer-readable media of claim 9 wherein, for a distinguished one of the portable devices of the set, the determining comprises: identifying content being played by the media player device (Anguiano, paragraph.45) {Information about the content being played}; accessing attributes of the identified content (paragraph.45); identifying a person associated with the distinguished portable device (Anguiano, Figure.5, paragraph.99) {A user's personal (e.g., mobile) device may be used to determine when a user is present, for example based on when the device is present. For example, mobile device 533 may be near user 530, and mobile device 535 may be near user 531}; accessing content attribute preferences of the identified person (paragraph.41). However, Anguiano did not explicitly disclose comparing the accessed content attribute preferences to the accessed content attributes, wherein the determination whether notifications should be suppressed on the distinguished portable device is based at least in part on results of the comparison. In the same field of endeavor Siddiq disclosed comparing the accessed content attribute preferences to the accessed content attributes (paragraph.75), wherein the determination whether notifications should be suppressed on the distinguished portable device is based at least in part on results of the comparison (Siddiq, paragraphs. 16 and 138) {Allow notification to be presented based on absence of do not disturb mode linked to user’s profile. Control circuitry 604 may retrieve information a user profile that indicates when, for how long, and in what circumstances a user placed devices into do not disturb modes. Based on the correlation, the control circuitry 604 may automatically configure the device to be in a do not disturb mode}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated the above limitation as disclosed by Siddiq in the method disclosed by Anguiano in order to make the media player more robust, scalable and user friendly.

As per claim 13 Anguiano-Saddiq disclosed the one or more instances of computer-readable media of claim 12, the method further comprising: receiving input from the identified person explicitly expressing at least a portion of the accessed content attribute preferences (Siddiq, paragraph.86); and persistently storing the explicitly-expressed content attribute preferences for the identified person (Siddiq, paragraph.11) {Database of user preferences is maintained for each user}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated the above limitation as disclosed by Siddiq in the method disclosed by Anguiano in order to make the media player more robust, scalable and user friendly.

As per claim 14 Anguiano-Siddiq disclosed the one or more instances of computer-readable media of claim 12, the method further comprising: receiving input from the identified person not explicitly expressing content attribute preferences (Siddiq, paragraph.86); inferring from the received input at least a portion of the accessed content attribute preferences (Siddiq, paragraph.75) {Comparing attributes of the applications/content for use with user preference}; and persistently storing the inferred content attribute preferences for the identified person (Siddiq, paragraph.11) {Database of user preferences is maintained for each user}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated the above limitation as disclosed by Siddiq in the method disclosed by Anguiano in order to make the media player more robust, scalable and user friendly.

As per claim 15 Anguiano-Siddiq disclosed the one or more instances of computer-readable media of claim 9 wherein, for a distinguished one of the portable devices of the set, the determining comprises: identifying content being played by the media player device (Anguiano, paragraph.45) {Information about the content being played}. However, Anguiano did not explicitly disclose determining that business considerations would be served by a person associated with the distinguished portable device uninterruptedly viewing the identified content; and in response to determining that business considerations would be served by the person associated with the distinguished portable device uninterruptedly viewing the identified content, determining that notifications should not be suppressed on the distinguished portable device. In the same field of endeavor, Siddiq disclosed determining that business considerations would be served by a person associated with the distinguished portable device uninterruptedly viewing the identified content (Siddiq, paragraph.123) {Selective suppression and non-suppression of notification(s)} ; and in response to determining that business considerations would be served by the person associated with the distinguished portable device uninterruptedly viewing the identified content, determining that notifications should not be suppressed on the distinguished portable device (Siddiq, paragraphs.16, 138) {Allow notification to be presented based on absence of do not disturb mode linked to user’s profile. Control circuitry 604 may retrieve information a user profile that indicates when, for how long, and in what circumstances a user placed devices into do not disturb modes. Based on the correlation, the control circuitry 604 may automatically configure the device to be in a do not disturb mode}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated the above limitation as disclosed by Siddiq in the method disclosed by Anguiano in order to make the media player more robust, scalable and user friendly.

As per claim 16 Anguiano-Siddiq disclosed the one or more instances of computer-readable media of claim 9, further comprising, for a distinguished one of the portable devices of the set: determining that that notifications should be suppressed on the portable device (Siddiq, paragraph.123) {Selective suppression and non-suppression of notification(s)}; accessing a hierarchy of notification types in which notification types closer to the top of the hierarchy are regarded as more essential (Siddiq, paragraph.2) {Relative importance of the notification as measured by heuristics related to communications related to the notification}; and establishing a threshold in the hierarchy of notification types below which notifications should be suppressed, wherein the wireless communication caused to be transmitted to the distinguished portable device specifies the established threshold (Siddiq, paragraph.56). {An event has a higher level of importance, the media guidance application 105 may adjust the threshold and time so that fewer messages may be received in a longer time period to invoke the media guidance application 105 to supersede the do not disturb mode and display a notification}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated the above limitation as disclosed by Siddiq in the method disclosed by Anguiano in order to make the media player more robust, scalable and user friendly.


As per claim 17 Anguiano a portable electronic device (Anguiano, paragraph,123) {Portable device(s)}, comprising: a radio configured to receive wireless transmissions targeted to the portable electronic device (paragraph.126) {Wireless communication aspect}. Although Anguiano disclosed determining that the portable electronic device is in the possession of a person who is viewing audio/video content being played by a media player device (Figure.5, paragraph.99) {A user's personal (e.g., mobile) device may be used to determine when a user is present, for example based on when the device is present. For example, mobile device 533 may be near user 530, and mobile device 535 may be near user 531}. However, Anguiano did not explicitly disclose a notification subsystem configured to generate notifications in response to the radio’s receipt of at least a portion of the received wireless transmissions targeted to the portable electronic device; an output device configured to generate user output in response to the notifications generated by the notification subsystems; and a notification suspension subsystem configured to, in response to determining that the portable electronic device is in the possession of a person who is viewing audio/video content being played by a media player device (paragraph.57) {GPS information}, inhibit the generation by the output device of user output in response to at least some of the notifications generated by the notification subsystems. In the same field of endeavor, Siddiq disclosed a notification subsystem configured to generate notifications in response to the radio’s receipt of at least a portion of the received wireless transmissions targeted to the portable electronic device; an output device configured to generate user output in response to the notifications generated by the notification subsystems (paragraph.1) {Notification provided to portable devices}; and a notification suspension subsystem configured to, in response to determining that the portable electronic device is in the possession of a person who is viewing audio/video content being played by a media player device, inhibit the generation by the output device of user output (paragraph.3) {A device may be configured by a user to be in a do not disturb mode, i.e., a mode of operation that prevents notifications, while the user is watching a movie, in an important meeting, or at dinner with family members}; in response to at least some of the notifications generated by the notification subsystems (paragraph.123) {Selective suppression and non-suppression of notification(s)}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated a notification subsystem configured to generate notifications in response to the radio’s receipt of at least a portion of the received wireless transmissions targeted to the portable electronic device; an output device configured to generate user output in response to the notifications generated by the notification subsystems; and a notification suspension subsystem configured to, in response to determining that the portable electronic device is in the possession of a person who is viewing audio/video content being played by a media player device, inhibit the generation by the output device of user output in response to at least some of the notifications generated by the notification subsystems as disclosed by Siddiq in a portable electronic device disclosed by Anguiano in order to make the media player more robust, scalable and user friendly.

As per claim 18 Anguiano-Siddiq disclosed the portable electronic device of claim 17 wherein the radio is further configured to receive indications of the audio portion of audio/video content being played by the media player device, the portable electronic device further comprising: a microphone configured to receive ambient audio (Anguiano paragraph.103) {Microphone sensor}; and a sound comparison subsystem configured to compare the ambient audio received by the microphone to the indicated audio portion of audio/video content being played by the media player device (Anguiano paragraphs.75 and 103), and wherein the notifications suspension subsystem is configured to determine that the portable electronic device is in the possession of a person who is viewing audio/video content being played by a media player device (Anguiano, Figure.5, paragraph.99) {A user's personal (e.g., mobile) device may be used to determine when a user is present, for example based on when the device is present. For example, mobile device 533 may be near user 530, and mobile device 535 may be near user 531} based at least in part on results of the comparison by the sound comparison subsystem (Anguiano, paragraph.105).

As per claim 19 Anguiano-Siddiq the portable electronic device of claim 17, further comprising: a processor configured to execute an operating system having a scheduler component, wherein the notification suspension subsystem is configured to invoke the scheduler component to inhibit the generation by the output device of user output in response to at least some of the notifications generated by the notification subsystems (Paragraph.57) {Utilizing user’s calendar for the schedule}.


As per claim 21 the portable electronic device of claim 17, further comprising:
one or more user input devices configured to receive user interactions, wherein the notifications suspension subsystem is configured to determine that the portable electronic device is in the possession of a person who is not viewing audio/video content being played by a media player device based at least in part on at
least a minimum level of user interactions received by the one or more user input devices (Siddiq, paragraphs.16, 138) {Allow notification to be presented based on absence of do not disturb mode linked to user’s profile. Control circuitry 604 may retrieve information a user profile that indicates when, for how long, and in what circumstances a user placed devices into do not disturb modes. Based on the correlation, the control circuitry 604 may automatically configure the device to be in a do not disturb mode}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated the above limitation as disclosed by Siddiq in the method disclosed by Anguiano in order to make the media player more robust, scalable and user friendly.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.

Applicant's future amendments need to comply with the requirements of MPEP § 
714.02, MPEP § 2163.04 and MPEP § 2163.06. 

"with respect to newly added or amended claims, applicant should show support  in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added). 

"The use of a confusing variety of terms for the same thing should not be permitted. 

New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 
(Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

 Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced." 

"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASGHAR H BILGRAMI whose telephone number is (571)272-3907. The examiner can normally be reached M-F 6 AM to 9 PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASGHAR H BILGRAMI/Primary Examiner, Art Unit 2647